Citation Nr: 0327036	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
peptic ulcer disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from December 1965 until 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.

In correspondence to the RO dated February 2001, the veteran 
sought service connection for depression.  While depressive 
disorder was among the disabilities considered in the April 
2002 award of nonservice-connected pension, the veteran's 
service connected claim for depression has not yet been 
adjudicated.  Therefore, the Board refers this issue back to 
the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that, although a June 2002 statement of the 
case contained relevant VCAA provisions, the veteran has not 
been notified by VA in specific terms as to what evidence 
would be needed to substantiate his claims and whether VA or 
the claimant is expected to attempt to obtain and submit such 
evidence.  Such notice must be accomplished in order to 
comply with the VCAA and with Quartuccio.



Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should send the veteran a 
letter informing him of VA's duty to 
notify and assist under the VCAA.  Should 
the veteran submit any additional 
evidence in response to such 
correspondence, then the RO should 
readjudicate such issues, considering any 
newly submitted evidence.  Moreover, if 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




